DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and Species A-2 in the reply filed on 4 April 2021 is acknowledged.
Claims 4 (directed to Species A-1), 6 (directed to Species A-3), and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
The recitation of “a plurality of chromatographic fractions (3, 4) is obtained” in lines 4-5 should be amended to “a plurality of chromatographic fractions (3, 4) are obtained” for clarity.  
The recitation of “a change of state, the inverse of that of step (b) to at least one fraction of purified carrier fluid obtained in step (b) so as to obtain at least one fraction of purified carrier fluid in a third fluid phase different than the second fluid phase” in lines 9-11 should be amended to include a comma between “the inverse of that of step (b)” and “to at least…” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the exit” in line 4.  There is insufficient antecedent basis for this limitation. 
Claim 1 recites “so as to obtain at least one fraction of carrier fluid purified in a second different fluid phase of the first fluid phase” in lines 7-8.  This limitation renders the claim indefinite because it is unclear what is meant by “a second different fluid phase of the first fluid phase.”  Does this just mean a different fluid phase of the fluid than the first fluid phase, or is the second fluid phase a subset of the first fluid phase?  For the purpose of claim interpretation, it has been read as the former.
Claim 1 recites “a change of state is imposed on at least one of said chromatographic fractions (3, 4) so as to obtain at least one fraction of carrier fluid purified in a second different fluid phase of the first fluid phase by separating said carrier fluid from the component of the load” in lines 6-8.  This limitation renders the claim indefinite because it is unclear if the change of state is allows one to obtain the defined purified fraction of the carrier fluid, or if this is obtained through two sequential steps (i.e. the change of state of fluid phase of the carrier fluid, followed by a subsequent separation of the carrier fluid from the component of the load to obtain a purified carrier fluid).
Claim 3 recites “the refrigerant fluid” in line 2.  There is insufficient antecedent basis for this limitation. 
Claim 5 recites “the condensed carrier fluid” in line 6.  There is insufficient antecedent basis for this limitation. 
Claim 5 recites “at least one of said chromatographic fractions is condensed so as to separate a component of the load and the condensed carrier fluid” in lines 5-6.  This limitation renders the claim indefinite because it is unclear how the condensing of the chromatographic fraction will result in 
Claim 5 recites “said fluid” in line 7.  There is insufficient antecedent basis for this limitation. Claims 5 and parent claim 1 each recite various different “fluids.”  It is unclear which recitation this is being referenced.
Claim 7 recites “that can be separated by decantation in the conditions of the process” in lines 3-4.  This limitation renders the claim indefinite because “the conditions of the process” are unclear – these are not defined in either claim 1 or claim 7.  Further, it is unclear if claim 7 is actually requiring simultaneous condensation and separation of the component of the load from the carrier fluid by decantation, or if the claim is merely describing characteristics or properties of the fluid and component.
Claim 8 recites “an ejector whose motor fluid has a composition close to that of the fluid brought” in lines 2-3.  This limitation renders the claim indefinite because it is generally unclear.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, “the fluid brought” does not have sufficient antecedent basis; it is not clear which fluid is being referenced in this recitation.
Regarding claim 10, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Woods et al. (US 2010/0206812).
Regarding claims 1, 2, and 9, Woods discloses a liquid chromatography process including a chromatograph containing a stationary phase, wherein a load comprising components to be separated are circulated through the column by a carrier fluid (abstract; [0007]; [0061]-[0068]; sample carried over a stationary phase by mobile phase).  The reference discloses that at the exit of the column, a plurality of fractions are obtained comprising at least one component of the load and a carrier fluid in a first liquid phase ([0069]-[0072]; dilute product stream passed out of the outlet to the vapor compression distillation device; reading on claim 9).  The carrier fluid is then subjected to a chance of state to separate the carrier fluid from the component of the load ([0071]-[0072]; eluent is evaporated).  Next, the eluent is subjected to a change of state opposite of that in the prior step and is condensed so as to obtain a purified carrier fluid that may be recycled to the chromatograph ([0071]-[0072]).  A heat pump is included for coupling the energies of the first and second changes of state ([0072]-[0073]; energy required for vaporization of eluent is recycled from the condensation process to minimize energy claim 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2010/0206812), as applied to the claims above.
Regarding claim 10, Woods discloses all of the claim limitations as set forth above.  While the reference does not explicitly state that the recompression is implemented by a compressor whose compression ratio is less than 3, the reference does disclose that that amount of compression applied by In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).  
Allowable Subject Matter
Claims 3, 5, 7, and 8 would likely be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 3, Woods teaches away from the use of an external fluid in the vapor compression device that must also be heated or cooled within the system ([0058]).
With respect to claims 7, Woods aims to evaporate and condense the carrier fluid separately from the component of the load such that the carrier fluid may be recycled to the chromatography process; therefore, the reference does not suggest simultaneous condensation followed by separation by decantation.  
With respect to claim 8, Woods utilizes a vapor compression distillation device, and does not provide any teaching or motivation to alternatively utilize an ejector as recited.
With respect to claim 5, Woods discloses a liquid chromatography process utilizing simulated moving beds.  The reference does not disclose any suggestion or motivation to apply the disclosed method to a gas chromatography process as required in claim 5. 
Additionally, while methods of separating target components from carrier fluids are known in the art of gas chromatography, these methods typically condense only the target components such that claim 5.  Further, the references do not utilize vapor recompression to recover energy released by the condensation and use this for the vaporization.  
The remaining references cited on the PTO-892 are directed to solvent recovery or solvent condensation/evaporation  in chromatographic processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777